EXHIBIT 10.3

Schedule 1 (to 2009 Agreements)

EBIT Targets

(in millions)

 

Year

   Annual EBIT
Target   Cumulative EBIT Target

2009

   $779.3   N/A

2010

   $718.1   $1,497.3

2011

   $748.5*   $2,286.7*

2012 (the “Final Fiscal Year”)

   $834.7*   $3,145.2

EBIT shall mean for any Fiscal Year, net income increased by (i) net interest
expense and (ii) the provision for income taxes; all determined in accordance
with U.S. generally accepted accounting principles (GAAP) consistently applied
on a consolidated basis. For this purpose EBIT shall:

a) Exclude any extraordinary gains or losses, cumulative effect of a change in
accounting principle, income or loss from disposed or discontinued operations
and any gains or losses on disposed or discontinued operations, all as
determined in accordance with GAAP.

b) Exclude any gain or loss greater than $2 million attributable to asset
dispositions, contract terminations and similar items, provided that losses on
contract terminations and asset dispositions in connection with client contract
terminations shall be limited in any given Fiscal Year to $5 million.

c) Exclude any increase in amortization or depreciation resulting from the
application of purchase accounting to the Transaction, including the current
amortization of existing acquired intangibles.

d) Exclude any gain or loss from the early extinguishment of indebtedness
including any hedging obligations or other derivative instrument.

e) Exclude any impairment charge or similar asset write off required by GAAP.

f) Exclude any non cash compensation expense resulting from the application of
SFAS No. 123R or similar accounting requirements.

g) Exclude any expenses or charges related to any equity offering, acquisition,
disposition, recapitalization, refinancing or similar transaction, including the
Transaction.

h) Exclude any transaction, management, monitoring, consulting, advisory and
related fees and expenses paid or payable to the Sponsor Stockholders.

i) Exclude the effects of changes in foreign currency translation rates from
such rates used in the calculation of the EBIT Targets. The 2011 EBIT Target is
based on the foreign currency translation rates used in the 2011 Business Plan
approved by the Board. 2012 and later EBIT Targets are based on the foreign
currency translation rates used in the 2010 Business Plan approved by the Board.

 



--------------------------------------------------------------------------------

j) Exclude the impact that the 53rd week of operations will have on the
Company’s financial results during any 53 week Fiscal Year referenced in this
Schedule.

The final EBIT calculation for any Fiscal Year will be subject to review and
approval by the Committee.

The EBIT Targets shall be adjusted for acquisitions as follows:

a) For acquisitions having purchase consideration of less than $20 million each,
there shall be no adjustment until the aggregate consideration for all such
acquisitions exceeds $20 million in any Fiscal Year and then the EBIT Targets
shall be adjusted to the extent the consideration for all such acquisitions
exceeds $20 million. The amount of the adjustment shall be based on the last
twelve months earnings of the acquired business, provided however, that the last
twelve months earnings shall be adjusted, if necessary, to reflect the
sustainable underlying profitability of the acquired business. If the purchase
consideration for all such acquisitions is less than $20 million in any Fiscal
Year, the amount by which $20 million exceeds such aggregate consideration shall
be carried forward to future Fiscal Years for purposes of making this
determination under this sub paragraph a).

b) For acquisitions having purchase consideration of more than $20 million each,
the EBIT Targets shall be adjusted based on the pro forma used to approve the
acquisition.

The EBIT Targets will be adjusted for divestitures of a business by the amount
of the last twelve months earnings of the divested business.

 

 

* If in the future the Board or the Committee establishes an annual EBIT Target
for a Fiscal Year set forth above for any other grant of options to purchase
common stock of the Company that might be made on or after June 17, 2011 and
such EBIT Target is less than the EBIT Target for such Fiscal Year set forth
above, the EBIT Target for such Fiscal Year set forth on this Schedule 1 shall
be deemed reduced to such lower EBIT Target. In addition, if the Board of
Directors or the Committee establishes any Cumulative EBIT Target(s) for any
other Option granted by the Company for any of the Fiscal Years beginning with
2012 or following, and such Cumulative EBIT Target(s) are achieved, any portion
of the Performance Option that has not become vested in respect of Fiscal Year
2011 or later but prior to the Fiscal Year in which the Cumulative EBIT Target
was achieved and prior to the Final Fiscal Year will become vested.



--------------------------------------------------------------------------------

Schedule 1 (to 2010 Agreements)

EBIT Targets

(in millions)

 

Year

   Annual EBIT
Target   Cumulative EBIT Target

2010

   $718.1   N/A

2011

   $748.5*   $1,507.5*

2012

   $834.7*   $2,366.0*

2013 (the “Final Fiscal Year”)

   $933.3*   $3,299.3

EBIT shall mean for any Fiscal Year, net income increased by (i) net interest
expense and (ii) the provision for income taxes; all determined in accordance
with U.S. generally accepted accounting principles (GAAP) consistently applied
on a consolidated basis. For this purpose EBIT shall:

a) Exclude any extraordinary gains or losses, cumulative effect of a change in
accounting principle, income or loss from disposed or discontinued operations
and any gains or losses on disposed or discontinued operations, all as
determined in accordance with GAAP.

b) Exclude any gain or loss greater than $2 million attributable to asset
dispositions, contract terminations and similar items, provided that losses on
contract terminations and asset dispositions in connection with client contract
terminations shall be limited in any given Fiscal Year to $5 million.

c) Exclude any increase in amortization or depreciation resulting from the
application of purchase accounting to the Transaction, including the current
amortization of existing acquired intangibles.

d) Exclude any gain or loss from the early extinguishment of indebtedness
including any hedging obligations or other derivative instrument.

e) Exclude any impairment charge or similar asset write off required by GAAP.

f) Exclude any non cash compensation expense resulting from the application of
SFAS No. 123R or similar accounting requirements.

g) Exclude any expenses or charges related to any equity offering, acquisition,
disposition, recapitalization, refinancing or similar transaction, including the
Transaction.

h) Exclude any transaction, management, monitoring, consulting, advisory and
related fees and expenses paid or payable to the Sponsor Stockholders.

i) Exclude the effects of changes in foreign currency translation rates from
such rates used in the calculation of the EBIT Targets. The 2011 EBIT Target is
based on the foreign currency translation rates used in the 2011 Business Plan
approved by the Board. 2012 and later EBIT Targets are based on the foreign
currency translation rates used in the 2010 Business Plan approved by the Board.



--------------------------------------------------------------------------------

j) Exclude the impact that the 53rd week of operations will have on the
Company’s financial results during any 53 week Fiscal Year referenced in this
Schedule.

The final EBIT calculation for any Fiscal Year will be subject to review and
approval by the Committee.

The EBIT Targets shall be adjusted for acquisitions as follows:

a) For acquisitions having purchase consideration of less than $20 million each,
there shall be no adjustment until the aggregate consideration for all such
acquisitions exceeds $20 million in any Fiscal Year and then the EBIT Targets
shall be adjusted to the extent the consideration for all such acquisitions
exceeds $20 million. The amount of the adjustment shall be based on the last
twelve months earnings of the acquired business, provided however, that the last
twelve months earnings shall be adjusted, if necessary, to reflect the
sustainable underlying profitability of the acquired business. If the purchase
consideration for all such acquisitions is less than $20 million in any Fiscal
Year, the amount by which $20 million exceeds such aggregate consideration shall
be carried forward to future Fiscal Years for purposes of making this
determination under this sub paragraph a).

b) For acquisitions having purchase consideration of more than $20 million each,
the EBIT Targets shall be adjusted based on the pro forma used to approve the
acquisition.

The EBIT Targets will be adjusted for divestitures of a business by the amount
of the last twelve months earnings of the divested business.

 

 

* If in the future the Board or the Committee establishes an annual EBIT Target
for a Fiscal Year set forth above for any other grant of options to purchase
common stock of the Company that might be made on or after June 17, 2011 and
such EBIT Target is less than the EBIT Target for such Fiscal Year set forth
above, the EBIT Target for such Fiscal Year set forth on this Schedule 1 shall
be deemed reduced to such lower EBIT Target. In addition, if the Board of
Directors or the Committee establishes any Cumulative EBIT Target(s) for any
other Option granted by the Company for any of the Fiscal Years beginning with
2012 or following, and such Cumulative EBIT Target(s) are achieved, any portion
of the Performance Option that has not become vested in respect of Fiscal Year
2011 or later but prior to the Fiscal Year in which the Cumulative EBIT Target
was achieved and prior to the Final Fiscal Year will become vested.



--------------------------------------------------------------------------------

Schedule 1 (to 2011 Agreements)

EBIT Targets

(in millions)

 

Year

   Annual EBIT
Target   Cumulative EBIT Target

2011

   $748.5*   N/A

2012

   $834.7*   $1,647.9*

2013

   $933.3*   $2,581.2*

2014 (the “Final Fiscal Year”)

   $1,013.4*   $3,594.6

EBIT shall mean for any Fiscal Year, net income increased by (i) net interest
expense and (ii) the provision for income taxes; all determined in accordance
with U.S. generally accepted accounting principles (GAAP) consistently applied
on a consolidated basis. For this purpose EBIT shall:

a) Exclude any extraordinary gains or losses, cumulative effect of a change in
accounting principle, income or loss from disposed or discontinued operations
and any gains or losses on disposed or discontinued operations, all as
determined in accordance with GAAP.

b) Exclude any gain or loss greater than $2 million attributable to asset
dispositions, contract terminations and similar items, provided that losses on
contract terminations and asset dispositions in connection with client contract
terminations shall be limited in any given Fiscal Year to $5 million.

c) Exclude any increase in amortization or depreciation resulting from the
application of purchase accounting to the Transaction, including the current
amortization of existing acquired intangibles.

d) Exclude any gain or loss from the early extinguishment of indebtedness
including any hedging obligations or other derivative instrument.

e) Exclude any impairment charge or similar asset write off required by GAAP.

f) Exclude any non cash compensation expense resulting from the application of
SFAS No. 123R or similar accounting requirements.

g) Exclude any expenses or charges related to any equity offering, acquisition,
disposition, recapitalization, refinancing or similar transaction, including the
Transaction.

h) Exclude any transaction, management, monitoring, consulting, advisory and
related fees and expenses paid or payable to the Sponsor Stockholders.

i) Exclude the effects of changes in foreign currency translation rates from
such rates used in the calculation of the EBIT Targets. The 2011 EBIT Target is
based on the foreign currency translation rates used in the 2011 Business Plan
approved by the Board. 2012 and later EBIT Targets are based on the foreign
currency translation rates used in the 2010 Business Plan approved by the Board.



--------------------------------------------------------------------------------

j) Exclude the impact that the 53rd week of operations will have on the
Company’s financial results during any 53 week Fiscal Year referenced in this
Schedule.

The final EBIT calculation for any Fiscal Year will be subject to review and
approval by the Committee.

The EBIT Targets shall be adjusted for acquisitions as follows:

a) For acquisitions having purchase consideration of less than $20 million each,
there shall be no adjustment until the aggregate consideration for all such
acquisitions exceeds $20 million in any Fiscal Year and then the EBIT Targets
shall be adjusted to the extent the consideration for all such acquisitions
exceeds $20 million. The amount of the adjustment shall be based on the last
twelve months earnings of the acquired business, provided however, that the last
twelve months earnings shall be adjusted, if necessary, to reflect the
sustainable underlying profitability of the acquired business. If the purchase
consideration for all such acquisitions is less than $20 million in any Fiscal
Year, the amount by which $20 million exceeds such aggregate consideration shall
be carried forward to future Fiscal Years for purposes of making this
determination under this sub paragraph a).

b) For acquisitions having purchase consideration of more than $20 million each,
the EBIT Targets shall be adjusted based on the pro forma used to approve the
acquisition.

The EBIT Targets will be adjusted for divestitures of a business by the amount
of the last twelve months earnings of the divested business.

 

 

* If in the future the Board or the Committee establishes an annual EBIT Target
for a Fiscal Year set forth above for any other grant of options to purchase
common stock of the Company that might be made on or after June 17, 2011 and
such EBIT Target is less than the EBIT Target for such Fiscal Year set forth
above, the EBIT Target for such Fiscal Year set forth on this Schedule 1 shall
be deemed reduced to such lower EBIT Target. In addition, if the Board of
Directors or the Committee establishes any Cumulative EBIT Target(s) for any
other Option granted by the Company for any of the Fiscal Years beginning with
2012 or following, and such Cumulative EBIT Target(s) are achieved, any portion
of the Performance Option that has not become vested in respect of Fiscal Year
2011 or later but prior to the Fiscal Year in which the Cumulative EBIT Target
was achieved and prior to the Final Fiscal Year will become vested.



--------------------------------------------------------------------------------

Schedule 1

(to 2011 Agreements between June 21, 2011 and June 30, 2011)

EBIT Targets

(in millions)

 

Year

   Annual
EBIT Target   Cumulative
EBIT Target

2011

   $748.5   $ N/A

2012

   $834.7   $1,583.2

2013

   $ [•]*   $ [•]*

2014 (the “Final Fiscal Year”)

   $ [•]*   $ [•]*

EBIT shall mean for any Fiscal Year, net income increased by (i) net interest
expense and (ii) the provision for income taxes; all determined in accordance
with U.S. generally accepted accounting principles (GAAP) consistently applied
on a consolidated basis. For this purpose EBIT shall:

 

  11. Exclude any extraordinary gains or losses, cumulative effect of a change
in accounting principle, income or loss from disposed or discontinued operations
and any gains or losses on disposed or discontinued operations, all as
determined in accordance with GAAP.

 

  12. Exclude any gain or loss greater than $2 million attributable to asset
dispositions, contract terminations and similar items, provided that losses on
contract terminations and asset dispositions in connection with client contract
terminations shall be limited in any given Fiscal Year to $5 million.

 

  13. Exclude any increase in amortization or depreciation resulting from the
application of purchase accounting to the Transaction, including the current
amortization of existing acquired intangibles.

 

  14. Exclude any gain or loss from the early extinguishment of indebtedness
including any hedging obligations or other derivative instrument.

 

  15. Exclude any impairment charge or similar asset write off required by GAAP.

 

  16. Exclude any non cash compensation expense resulting from the application
of SFAS No. 123R or similar accounting requirements.

 

  17. Exclude any expenses or charges related to any equity offering,
acquisition, disposition, recapitalization, refinancing or similar transaction,
including the Transaction.

 

  18. Exclude any transaction, management, monitoring, consulting, advisory and
related fees and expenses paid or payable to the Sponsor Stockholders.



--------------------------------------------------------------------------------

  19. Exclude the effects of changes in foreign currency translation rates from
such rates used in the calculation of the EBIT Targets based on the 2011
Business Plan approved by the Board.

 

  20. Exclude the impact that the 53rd week of operations will have on the
Company’s financial results during any 53 week fiscal year referenced in this
Schedule.

The final EBIT calculation for any Fiscal Year will be subject to review and
approval by the Committee.

The EBIT Targets shall be adjusted for acquisitions as follows:

 

  3. For acquisitions having purchase consideration of less than $20 million
each, there shall be no adjustment until the aggregate consideration for all
such acquisitions exceeds $20 million in any Fiscal Year and then the EBIT
Targets shall be adjusted to the extent the consideration for all such
acquisitions exceeds $20 million. The amount of the adjustment shall be based on
the last twelve months earnings of the acquired business, provided however, that
the last twelve months earnings shall be adjusted, if necessary, to reflect the
sustainable underlying profitability of the acquired business. If the purchase
consideration for all such acquisitions is less than $20 million in any Fiscal
Year, the amount by which $20 million exceeds such aggregate consideration shall
be carried forward to future Fiscal Years for purposes of making this
determination under this sub paragraph a).

 

  4. For acquisitions having purchase consideration of more than $20 million
each, the EBIT Targets shall be adjusted based on the pro forma used to approve
the acquisition.

The EBIT Targets will be adjusted for divestitures of a business by the amount
of the last twelve months earnings of the divested business.

 

 

* The Committee shall establish these targets in accordance with Section 4(b) of
the Agreement to which this Schedule 1 is attached.



--------------------------------------------------------------------------------

Schedule 1(to 2012 Agreements)

EBIT Targets

(in millions)

 

Year

   Annual
EBIT Target   Cumulative
EBIT Target

2012

   $834.7   $ N/A

2013

   $ [•]*   $ [•]*

2014

   $ [•]*   $ [•]*

2015 (the “Final Fiscal Year”)

   $ [•]*   $ [•]*

EBIT shall mean for any Fiscal Year, net income increased by (i) net interest
expense and (ii) the provision for income taxes; all determined in accordance
with U.S. generally accepted accounting principles (GAAP) consistently applied
on a consolidated basis. For this purpose EBIT shall:

 

  21. Exclude any extraordinary gains or losses, cumulative effect of a change
in accounting principle, income or loss from disposed or discontinued operations
and any gains or losses on disposed or discontinued operations, all as
determined in accordance with GAAP.

 

  22. Exclude any gain or loss greater than $2 million attributable to asset
dispositions, contract terminations and similar items, provided that losses on
contract terminations and asset dispositions in connection with client contract
terminations shall be limited in any given Fiscal Year to $5 million.

 

  23. Exclude any increase in amortization or depreciation resulting from the
application of purchase accounting to the Transaction, including the current
amortization of existing acquired intangibles.

 

  24. Exclude any gain or loss from the early extinguishment of indebtedness
including any hedging obligations or other derivative instrument.

 

  25. Exclude any impairment charge or similar asset write off required by GAAP.

 

  26. Exclude any non cash compensation expense resulting from the application
of SFAS No. 123R or similar accounting requirements.

 

  27. Exclude any expenses or charges related to any equity offering,
acquisition, disposition, recapitalization, refinancing or similar transaction,
including the Transaction.

 

  28. Exclude any transaction, management, monitoring, consulting, advisory and
related fees and expenses paid or payable to the Sponsor Stockholders.



--------------------------------------------------------------------------------

  29. Exclude the effects of changes in foreign currency translation rates from
such rates used in the calculation of the EBIT Targets based on the 2011
Business Plan approved by the Board.

 

  30. Exclude the impact that the 53rd week of operations will have on the
Company’s financial results during any 53 week fiscal year referenced in this
Schedule.

The final EBIT calculation for any Fiscal Year will be subject to review and
approval by the Committee.

The EBIT Targets shall be adjusted for acquisitions as follows:

 

  5. For acquisitions having purchase consideration of less than $20 million
each, there shall be no adjustment until the aggregate consideration for all
such acquisitions exceeds $20 million in any Fiscal Year and then the EBIT
Targets shall be adjusted to the extent the consideration for all such
acquisitions exceeds $20 million. The amount of the adjustment shall be based on
the last twelve months earnings of the acquired business, provided however, that
the last twelve months earnings shall be adjusted, if necessary, to reflect the
sustainable underlying profitability of the acquired business. If the purchase
consideration for all such acquisitions is less than $20 million in any Fiscal
Year, the amount by which $20 million exceeds such aggregate consideration shall
be carried forward to future Fiscal Years for purposes of making this
determination under this sub paragraph a).

 

  6. For acquisitions having purchase consideration of more than $20 million
each, the EBIT Targets shall be adjusted based on the pro forma used to approve
the acquisition.

The EBIT Targets will be adjusted for divestitures of a business by the amount
of the last twelve months earnings of the divested business.

 

 

* The Committee shall establish these targets in accordance with Section 4(b) of
the Agreement to which this Schedule 1 is attached.